UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1993


In Re:   JEROME JULIUS BROWN,

                Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-mc-00010-REP)


Submitted:   January 25, 2011              Decided:   February 28, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome Julius Brown, Sr. appeals the district court’s

standing order imposing pre-filing restrictions on Brown.      We

have reviewed the record and find no abuse of discretion or

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   See In re Jerome Julius Brown, No. 3:10-

mc-00010-REP (E.D. Va. July 28, 2010).   We grant Brown leave to

proceed in forma pauperis on appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2